IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-40882
                        Conference Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

JOHNNY MORALES, also known as
Johnny Anthony Morales,

                                             Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. L-97-CR-75-1
                       - - - - - - - - - -

                            April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Johnny Morales, whose real name is Enrique Sifuentes-Garcia,

appeals his sentence following conviction for possession with

intent to distribute marijuana.    He argues that his use of an

alias until just prior to sentencing was not a sufficient basis

for application of the sentencing enhancement pursuant to

U.S.S.G. § 3C1.1.   Morales’ conduct falls within the range of

conduct to which that enhancement may be applied.       See United

States v. McDonald, 964 F.2d 390, 392-93 (5th Cir. 1992).      The

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-40882
                                  -2-

district court’s factual findings regarding his use of an alias

are not clearly erroneous.    See United States v. Cisneros, 112
F.3d 1272, 1279 (5th Cir. 1997).

     AFFIRMED.